TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00269-CR



                              Daniel Lopez Cardoza, Appellant

                                                v.

                                 The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
     NO. D-1-DC-12-201877, THE HONORABLE DAVID CRAIN, JUDGE PRESIDING



                                           ORDER

PER CURIAM

              The mandate in this cause issued by the Court on June 25, 2015, is hereby withdrawn.

              It is ordered on July 30, 2015.



Before Justices Puryear, Goodwin, and Field

Do Not Publish